Douglas, J.,
dissenting. A reading of the facts in the case at bar and the majority’s conclusions drawn from those facts should send a chill through real estate lawyers, bankers, investors, title companies and anyone with an interest in searching real estate titles.
Vincello and Teague were the title owners of several parcels of land. In early 1979, Vincello and Marvin Basil negotiated a loan agreement from the Basil Trust (“Basil”) to Vincello. As part of the negotiations, on January 10, 1979, Vincello gave Basil a finan*193cial statement in which Vincello listed his income and property interests. According to the financial statement, Vincello owned one-half interest in a* particular parcel of land known as Parcel No. 2. The interest in Parcel No. 2 was represented to be worth at least $140,000. On March 22, 1979, Vincello, Teague and Basil reached a final agreement concerning the loan.
On April 25, 1979, just over one month after the agreement with Basil had been reached, Vincello and Teague received $50,887 from Perrico and Slowey. In exchange for the $50,887, Vincello and Teague signed a quitclaim deed which purported to transfer Parcel No. 2 to Perrico and Slowey. Hence, Parcel No. 2 which approximately three months earlier had been represented to be worth at least $140,000 was attempted to be transferred for $50,887. Additionally, the quitclaim deed was backdated to show an effective date of November 20, 1978. However, as the majority correctly notes, the quitclaim deed was ineffective in passing legal title to Perrico and Slowey.
Vincello and Teague defaulted on their loan agreement with the Basil Trust. Consequently, Basil obtained a judgment lien against Vincello and Teague and then filed a certificate of judgment with the clerk of courts on January 23, 1981. In February 1981, Basil filed a complaint alleging that it had obtained a judgment lien against the interests of Vincello and Teague in certain parcels of property, including Parcel No. 2. In December 1981, the faulty quitclaim deed which purported to transfer Parcel No. 2 to Perrico and Slowey was recorded.
Based upon these facts, the majority holds that Perrico and Slowey have an “equitable interest” in Parcel No. 2, or an equitable chose in action for breach of contract against Vincello and Teague and, hence, these equitable interests may neither be levied upon nor sold under execution. In doing so, today’s majority misconstrues this case and, as a result, allows Vincello and Teague to thwart the efforts of their judgment creditor when the creditor had no knowledge of an invalid conveyance because the invalid conveyance was neither recorded nor attempted to be enforced.
The majority concludes, and I agree, that R.C. 2329.01 determines the issue in the case at bar. R.C. 2329.01 provides: “Lands and tenements, including vested legal interests therein * * * shall be subject to the payment of debts, and liable to be taken on execution and sold * * (Emphasis added.) The majority also concludes, and I agree, that Vincello and Teague still held legal title to Parcel No. 2 after the execution of the faulty quitclaim deed because the deed failed to transfer legal title to the property.
In my judgment, Basil properly executed on Vincello’s and Teague’s “vested legal interests” in Parcel No. 2. Hence, under R.C. 2923.01, the vested legal interests of Vincello and Teague are proper subjects for the payment of their debts and, accordingly, may be taken on execution and sold. While I agree -with today’s majority that Perrico and Slowey should have an action (legal or equitable or both) against Vincello and Teague, it does not follow that Perrico’s and Slowey’s chose in action somehow affects the rights of a judgment creditor that has first executed on the legal interests of its judgment debtors.
Apparently the majority of this court believes that Basil has attempted to levy on Perrico’s and Slowey’s equitable chose in action or their “equitable interest” in Parcel No. 2. That is incorrect. It is the legal in*194terests of Vincello and Teague that Basil seeks to reach. In ruling otherwise, the majority has misconstrued the entire case before this court. In doing so, the majority’s holding establishes a dangerous precedent that will foster and reward secret or illicit real estate transactions, thereby having the potential to bring havoc to the real estate industry.
Seemingly, the court of appeals, while seeing many of these same problems without specifically so articulating them, reached the same conclusion and the judgment of that court should be affirmed. To do otherwise leads me to the conclusion that the basic law we all learned so long ago, to wit: that recording a document with the county recorder is “notice to all the world,” has today a new meaning — or m> meaning at all. It seems that the answer now is to secretly prepare a quitclaim deed, backdate it even though that is a violation of law, have it signed but not in the presence of witnesses or a notary, have the purported grantee not record it and then later argue that you have no real interest in the properly to be levied against. What a sweet deal — but very dangerous, I think — to be sanctioned by this court!
For the foregoing reasons, I must respectfully dissent.
Resnick, J., concurs in the foregoing dissenting opinion.